Order denying motion to vacate notice of examination before trial reversed on the law, with ten dollars costs and disbursements, and motion granted, without costs, with leave to plaintiff to serve a further notice, specifying facts which he must prove in order to sustain Ms cause of action. The practice of incorporating the allegations of the complaint into a notice of examination is not to be approved, particularly where such allegations consist in part at least of conclusions of law and fact. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.